 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:21-CR-92-NONE-SKO
12                                Plaintiff,             STIPULATION TO CONTINUE STATUES
                                                         CONFERENCE & EXCLUDE TIME UNDER
13                          v.                           SPEEDY TRIAL ACT; FINDINGS AND ORDER
14   JAIME ESPINOZA-PEREZ,                               DATE: June 16, 2021
                                                         TIME: 1:00 p.m.
15                               Defendant.              COURT: Hon. Sheila K. Oberto
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 16, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until July 21,

22 2021, and to exclude time between June 16, 2021, and July 21, 2021, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes over 1500 pages. All of this discovery has been either produced directly to counsel

26          and/or made available for inspection and copying.

27                 b)      Counsel for defendant desires additional time to consult with her client, review

28          the current charges, conduct investigation and research related to the charges and her clients


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          physical and mental health issues, and to discuss potential resolutions with her client.

 2                 c)       Counsel for defendant believes that failure to grant the above-requested

 3          continuance would deny her the reasonable time necessary for effective preparation, taking into

 4          account the exercise of due diligence.

 5                 d)       The government does not object to the continuance.

 6                 e)       Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of June 16, 2021 to July 21, 2021,

11          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

12          because it results from a continuance granted by the Court at defendant’s request on the basis of

13          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

14          of the public and the defendant in a speedy trial.

15          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19

20
      Dated: June 2, 2021                                     PHILLIP A. TALBERT
21                                                            Acting United States Attorney
22
                                                              /s/ LAURA D. WITHERS
23                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
24

25
      Dated: June 2, 2021                                     /s/ MEGHAN McLOUGHLIN
26                                                            MEGHAN McLOUGHLIN
27                                                            Counsel for Defendant
                                                              JAIME ESPINOZA-PEREZ
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1

 2                                      FINDINGS AND ORDER

 3        IT IS SO ORDERED.

 4

 5
     DATED: June 2, 2021
 6                                             THE HONORABLE SHEILA K. OBERTO
                                               UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
